JOHNSON, Judge.
This is the second appearance of this case before this Court. The first cause was remanded to the Bay County School Board for the entry of an appropriate order setting forth findings of fact upon which its order dismissing petitioner as a school teacher was based. Ford v. Bay County School Board, 246 So.2d 119 (Fla.App. 1st, 1970).
Upon remand of the cause, the respondent Board made the following factual findings : that petitioner owned and/or operated a liquor store in Apalachicola; that on a certain date petitioner was in possession of certain illegal gambling paraphernalia; and that on said date she was engaged in an illegal gambling operation contrary to Florida law.
Petitioner now seeks review by certio-rari contending that the Board’s findings were not supported by the evidence and that her actions did not constitute sufficient grounds to justify dismissal under F.S.A. § 231.36(6).
We have given careful consideration to the record on appeal, the briefs filed herein and the oral argument by counsel. It appearing therefrom that there was competent, substantial evidence to support the findings and action of the respondent Board, and that no abuse of authority by the School Board nor the Department of Education is shown, the petition for a writ of certiorari is hereby denied.
SPECTOR, C. J., and MILLS, E. R„ Jr., Associate Judge, concur.